Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, at line 2, “second and third dimension” lack antecedent basis. It is not clear as to what second and third dimensions are in relationship to the pair of electrodes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (2010/0108821) in view of Kung et al. (2019/0226890) (hereinafter Kung).
Regarding claims 1 and 14, Lewis teaches, an air data system and method for an aeronautical vehicle comprising: a pair of electrodes (12, 13), including a first electrode (12) and a second electrode (13) spaced apart from the first electrode along a first dimension by an air gap; one or more magnets (111, permanent magnet para 0023) arranged relative to the pair of electrodes, wherein the one or more magnets produce a magnetic field within the air gap (para 0023); and an electronic circuit interfacing with the pair of electrodes (para 0017). Lewis does not explicitly teach the electronic circuit outputs a voltage difference measured between the pair of electrodes across the air gap, a magnitude of the voltage difference indicating a magnitude of an air stream velocity through the air gap. Kung teaches control electronics (405) that outputs a voltage difference at the electrodes (31, 32, para 0002). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the electronic circuit as taught by Kung in the device of Lewis since such an arrangement would allow the device of Lewis to perform air velocity of the flowing air.
Regarding claims 2 and 15, Lewis teaches an electro-magnetic radiation emitter (electromagnetic coil 111) arranged relative to the pair of electrodes to increase an electrical conductivity between the pair of electrodes across the air gap by emitting electro-magnetic radiation into the air gap.
Regarding claims 3 and 4, Lewis in view of Kung do not teach an ionizing radiation emitter or an electron beam emitter arranged relative to the pair of electrodes to increase an electrical conductivity between the pair of electrodes across the air gap by emitting ionizing 
Regarding claim 6, Lewis teaches the pair of electrodes project outward from an exterior surface of an airframe of the aeronautical vehicle (Fig. 1).
Regarding claim 7, Lewis teaches the pair of electrodes are thinner in the first dimension than in second and third dimensions that are orthogonal to the first dimension (Fig. 2).
Regarding claim 9, Lewis teaches the pair of electrodes are flush-mounted with an exterior surface of an airframe of the aeronautical vehicle that adjoins or surrounds the pair of electrodes (Figs. 1 & 2).
Regarding claim 10, Lewis teaches the one or more magnets are flush-mounted with the exterior surface of the airframe that adjoins or surrounds the one or more magnets (Figs. 1 & 2).
Regarding claims 12 and 17, while Lewis in view of Kung do not explicitly teach the electronic circuit further includes one or more filters that selectively remove measurements of voltage below a predetermined threshold from the voltage difference output by the electronic circuit, it would be within the skilled individual to provide one or more filter to remove measurement voltage below a threshold from the voltage difference since such an arrangement would allow the user to discard any unnecessary measurement values that would not prove reliable. Such computations would be performed by the electronic circuit.
Regarding claim 13, Lewis in view of Kung teaches an airspeed indicator that outputs an indication of airspeed that is based on the voltage difference output by the electronic circuit (inherent component in the electronic device provided in the cockpit, and display devices in para 0017).

Regarding claim 19, Lewis teaches an aeronautical vehicle, comprising: an airframe (aircraft wing, para 0021); an air data system mounted to the airframe (Fig. 1), the air data system comprising: a pair of electrodes (12, 13), including a first electrode (12) and a second electrode (13) spaced apart from the first electrode along a first dimension by an air gap; one or more magnets (111, permanent magnet para 0023) arranged relative to the pair of electrodes, wherein the one or more magnets produce a magnetic field within the air gap (para 0023); and an electronic circuit interfacing with the pair of electrodes (para 0017). Lewis does not explicitly teach the electronic circuit outputs a voltage difference measured between the pair of electrodes across the air gap, a magnitude of the voltage difference indicating a magnitude of an air stream velocity through the air gap. Kung teaches control electronics (405) that outputs a voltage difference at the electrodes (31, 32, para 0002). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the electronic circuit as taught by Kung in the device of Lewis since such an arrangement would allow the device of Lewis to perform air velocity of the flowing air.
Regarding claim 20, Lewis teaches alternately providing some or all Environmental Measurement systems (EMS 131) located on an aircraft that incorporates wings (para 0035) does not explicitly teach the air data system being a first air data system, and wherein the aeronautical vehicle further comprises: a second air data system mounted to the airframe, the second air data system comprising: a pair of electrodes arranged along an exterior surface of the airframe, the pair of electrodes of the second air data system including a first electrode and a second electrode spaced apart from the first electrode of the second air data system along a first dimension by an air gap; one or more magnets arranged on the airframe relative to the pair of electrodes of the .
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Kung as applied to claims 7 and 1 above, and further in view of Meholic et al. (2002/0088219) (hereinafter Meholic).
Regarding claim 8, Lewis in view of Kung do not teach the pair of electrodes each form a fin; and wherein the fins of the pair of electrodes are parallel to each other. Meholic teaches the pair of electrodes forming a fin (Fig. 3) wherein the fins of the pair of electrodes are parallel to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the electrode pair in a form of a parallel fin arrangement since such an arrangement would performed reliable voltage tapping.
Regarding claim 11, Meholic teaches the one or more magnets form at least a portion of a boundary of the air gap along the first dimension between the pair of electrodes (Fig. 3).
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a second pair of electrodes arranged on an upstream side of the air gap in a second dimension that is orthogonal to the first dimension; and a voltage source interfacing with the second pair of electrodes that applies a second voltage difference to the second pair of electrodes to increase an electrical conductivity of an air stream flowing between the pair of electrodes through the air gap from the second pair of electrodes on the upstream side of the air gap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goegge et al. (2010/0313675) teach a system including a pair of electrodes spaced by an air gap (flow passage) and one or more magnets (magnetic coils 105) and an electronic circuit for determining the flow velocity from the measurement of the voltage difference at the electrodes. Zimmerman et al. (5,001,638) teach an air data system positioned on an airframe of an aeronautical vehicle including a plurality of static, total and a temperature sensor ports at a plurality of positions for each engine control.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/20/2021